UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1609



PEARL B. MATTHEWS,

                                              Plaintiff - Appellant,

          versus


CLYDE L. PATTERSON; GLADYS J. WOODALL; E.
MARSHALL WOODALL; G. NORMAN ACKER, III; UNITED
STATES OF AMERICA,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:05-cv-00842-BO)


Submitted:   November 15, 2007            Decided: November 20, 2007


Before WILLIAMS, Chief Judge, and MOTZ and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Pearl B. Matthews, Appellant Pro Se. Walter E. Brock, Jr., YOUNG,
MOORE & HENDERSON, PA, Raleigh, North Carolina; Rudolf A. Renfer,
Jr., Assistant United States Attorney, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pearl B. Matthews appeals the district court’s order

dismissing her civil action.       We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court. Matthews v. Patterson, No. 5:05-cv-00842-BO

(E.D.N.C. June 14, 2007).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court    and    argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 2 -